 1   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
             Attorneys for Debtor
 8

 9

10                           UNITED STATES BANKRUPTCY COURT

11                                     DISTRICT OF OREGON

12   In re                                                         Case No. 19-60138-pcm11
                                                                   LEAD CASE
13   B. & J. Property Investments, Inc.
                                                                   Jointly Administered With
14                         Debtor.                                 Case No. 19-60230-pcm11

15                                                                 SUPPLEMENTAL CERTIFICATE
                                                                   OF SERVICE
16
     In re
17
     William J. Berman,
18
                           Debtor.
19

20           Debtor’s counsel received returned mail from the U.S. Postal Service indicating an
21   address change regarding the creditors listed below. 101C Change of Address for a Creditor
22   forms have been filed with the Court. I hereby certify that I caused a copy of the NOTICE RE:
23   ORDER CONFIRMING CHAPTER 11 PLAN, ANY APPROPRIATE INJUNCTION, AND DISCHARGE
24   [ECF No. 292] by mailing copies thereof in a sealed, first-class postage prepaid envelope,
25   addressed to each creditor at the address indicated below and depositing in the U.S. Mail at
26
Page 1 of 2 - SUPPLEMENTAL CERTIFICATE OF SERVICE



                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-60138-pcm11              Doc 322             Filed 03/03/20
 1   Portland, Oregon on the date indicated below.

 2
       Joseph Drew                   Brandon Burton & Margaret                     Cesar Sanchez
 3     376 Waldo Ave SE #30          Campbell                                      683 Shangrila Lane NE
       Salem, OR 97302               199 Pine St                                   Salem, OR 97303
 4                                   Falls City, OR 97344-9600

 5     Debbi Weiler                  James Harper                                  Jim Hawkins
       PO Box 1243                   385 NE Grant St #14                           1036 Ring St NE
 6     Silverton, OR 97381           Waldport, OR 97394                            Keizer, OR 97303

 7
       Kathy Loveless                Kenneth & April Hayes Welch                   Richard Garrison
 8     1070 N Finley Lake Ave        603 S Fulton St                               PO Box 211
       Harrison, MI 48625-9591       Clarksville, AR 72830                         Nome, AK 99762-0211
 9
       Rick & Adria Kassell          Rochelle Coburn                               Scott & Janice Haviland
10     7252 Jenks Ln NE              PO Box 181                                    1860 Eola Dr NE
       Silverton, OR 97381           Lyons, OR 97538                               Salem, OR 97305
11
       Steve Lane                    Terry Saltamachia                             Willis & Donna Johnson
12     c/o Gina Urscher              PO Box 20208                                  PO Box 7364
       4377 W Rickenbacker Way       Keizer, OR 97302-0208                         Salem, OR 97303
13
       Chandler, AZ 85226
14

15            DATED this 3rd day of March, 2020.

16                                              TONKON TORP LLP

17

18                                              By /s/ Timothy J. Conway
                                                   Timothy J. Conway, OSB No. 851752
19                                                 Ava L. Schoen, OSB No. 044072
                                                   Attorneys for Debtor
20

21
     038533/00002/10918654v1
22

23

24
25

26
Page 2 of 2 - SUPPLEMENTAL CERTIFICATE OF SERVICE



                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                          Case 19-60138-pcm11          Doc 322             Filed 03/03/20
